Citation Nr: 1633878	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1965 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a November 2015 decision, the Board remanded this issue for further development, to include affording the Veteran a VA examination to determine the etiology of his obstructive sleep apnea.  A review of the claims file reveals that there has been substantial compliance with the Board's prior remand directives.  Specifically, the Veteran was afforded a VA examination for his sleep apnea in December 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board can proceed to adjudicate the appeal. 


FINDING OF FACT

The Veteran's obstructive sleep apnea did not have its onset in service nor is it related to an injury or disease that occurred during service. 


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Analysis

The Veteran contends that his obstructive sleep apnea began during service.  Specifically, the Veteran contends that he was treated for insomnia during service, and that he has continued to experience disruptive sleep patterns since service.  See September 2009 Notice of Disagreement. 

Service treatment records dated in March 1967 reflect the Veteran's complaints of difficulty sleeping due to working the night shift.  The Veteran's October 1968 service separation examination report indicates a diagnosis of insomnia "due to mixed shifts."

Private treatment records from September 2008 indicate that the Veteran was given an ambulatory sleep study that revealed mild obstructive sleep apnea.  Private treatment records from March 2009 indicate that the Veteran has had sleep apnea since October 2008.  

The Veteran was examined for VA purposes in connection with his claim in December 2015.  After considering the Veteran's history as outlined above, the examiner opined the Veteran's sleep apnea was less likely than not incurred in or caused by service.  She indicated the in-service complaints were not consistent with obstructive sleep apnea; but rather were more consistent with acute insomnia.  Acute insomnia was indicated to be one of the most common complaints noted in primary care, and is often associated with depression and life stressors such as moving and shift work.  Thus, the in-service findings are distinct from the Veteran's claimed condition.  With respect to the sleep apnea itself, the examiner identified post service causes for it; notably aging, as well as other factors unrelated to service, namely the Veteran's gender, genetics, weight gain, and poor physical fitness level.  There is no contrary medical opinion.  

The Board finds the examiner's opinion highly probative as it is based on a review of the relevant medical findings and contains a clear conclusion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran has contended that he was treated for insomnia during service, and ever since then he has continued to have disruptive sleep patterns which are manifested by sleep apnea.  To the extent that the Veteran is contending that his current disability is related to his in-service insomnia, the Board finds the question regarding the potential relationship between the Veteran's sleep apnea and in service complaints to be complex in nature.  The Veteran has not demonstrated that he is an expert in discussing the etiology of sleep apnea and therefore he is not competent to make a medical connection between his in-service insomnia and his current diagnosis of sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (1377 (Fed. Cir. 2009).  Thus, his opinion is not afforded any probative weight.  

With regard to presumptive service connection, the Board recognizes that certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  However, the Board notes that the diseases listed in section 3.309(a) do not include any sleep disorders.  Therefore, service connection for sleep apnea on a presumptive basis is not warranted.

In these circumstances, the greater weight of the evidence is against the conclusion the Veteran's sleep apnea is causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant case, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


